     Case 1:19-cr-00651-LTS Document 210-1 Filed 03/18/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - x                       LTS
                                :            [PROPOSED]
UNITED STATES OF AMERICA        :            PROTECTIVE ORDER
                                :
     - v. -                     :
                                :            S4 19 Cr. 651 (LTS)
ALEXANDRU RADULESCU,            :
     a/k/a “Levi Vantz,” and    :
ALXANDRU IORDACHE,              :
                                :
               Defendants.      :
                                :
- - - - - - - - - - - - - - - - x

HONORABLE LAURA TAYLOR SWAIN, District Judge:

     WHEREAS the Government intends to produce to the above-

listed defendants in this case certain discovery materials that

may contain personal identifying information for individuals

other than the defendants, including names, images, and

telephone numbers, and/or materials that might be harmful to law

enforcement agents’ ongoing investigation if made public; and

     WHEREAS pursuant to Rule 16(d)(1) of the Federal Rules of

Criminal Procedure and Title 18, United States Code,

Section 3771, the Government desires to protect the

confidentiality of the above-referenced materials, and for good

cause shown;

IT IS HEREBY ORDERED:

          1. Discovery materials produced by the Government to

the defendants or their counsel that are either (1) designated
     Case 1:19-cr-00651-LTS Document 210-1 Filed 03/18/20 Page 2 of 6




in whole or in part as "Confidential" by the Government in

emails or communications to defense counsel, or (2) that include

a Bates or other label stating "Confidential," shall be deemed

"Confidential Material.”

          2. Confidential Material disclosed to the defendants,

or to their counsel, during the course of proceedings in this

action:

                  (a) shall be used by the defendants or their

counsel only for purposes of this action;

                  (b) shall be kept in the sole possession of the

defendants’ counsel or the defendants;

                  (c) shall not be copied or otherwise recorded by

the defendants;

                  (d) shall not be disclosed in any form by the

defendants or their counsel except as set forth in

paragraph 2(e) below;

                  (e) may be disclosed only by the defendants’

counsel and only to the following persons (hereinafter

"Designated Persons"):

                       (i) attorneys in practice with defendants’

counsel (such as partners and associates), consulting and per

diem counsel, and secretarial, clerical, paralegal,

investigative, interpretation, translation, and student


                                    2
     Case 1:19-cr-00651-LTS Document 210-1 Filed 03/18/20 Page 3 of 6




personnel employed full-time or part-time by the defendants’

counsel;

                      (ii) independent expert witnesses retained

by the defendants or on their behalf in connection with this

action; and

                      (iii) such other persons as hereafter may be

authorized by the Court upon a motion by the defendants;

                (f) shall be either (i) returned to the

Government following the conclusion of this case, together with

any and all copies thereof, or (ii) destroyed together with any

and all copies thereof, with defendants’ counsel verifying in

writing to the Government that such destruction has taken place.

           3. Discovery materials produced by the Government to

the defendants or their counsel that are either (1) designated

in whole or in part as "Sensitive" by the Government in emails

or communications to defense counsel, or (2) that include a

Bates or other label stating "Sensitive," shall be deemed

"Sensitive Material.”

           4. Sensitive Material disclosed to the defendants, or

to the defendants’ counsel, during the course of proceedings in

this action, shall be subject to the conditions applicable to

Confidential Material, with the exception of paragraph 2(b)




                                    3
     Case 1:19-cr-00651-LTS Document 210-1 Filed 03/18/20 Page 4 of 6




above.   Sensitive Material may be shown to the defendants, but

may not be maintained in the defendants’ possession.

           5.    The defendants and their counsel shall provide a

copy of this Order to Designated Persons to whom Confidential

Material is disclosed pursuant to paragraph 2(e).         Designated

Persons shall be subject to the terms of this Order.

           6.    Emma M. Greenwood, Esq., the court-appointed

Coordinating Discovery Attorney (CDA), may disclose, make copies

of, or reveal the contents of Confidential Material and

Sensitive Material to defense counsel who have entered

appearances in this matter and to their employees who are

assisting in the preparation and dissemination of such

materials, and to third party vendors they may deem necessary to

retain to process the discovery they receive, all in furtherance

of fulfilling their duties and obligations under this Court’s

Order appointing Ms. Greenwood as CDA.       Ms. Greenwood shall

serve this Protective Order upon any such attorney, employee, or

vendor, instructing them that they are bound by its terms, and

they shall instruct such other persons that further disclosure

is prohibited.

           7.    The provisions of this Order shall not be

construed as preventing the disclosure of any information in any

motion, hearing, trial, or sentencing proceeding held in this


                                    4
     Case 1:19-cr-00651-LTS Document 210-1 Filed 03/18/20 Page 5 of 6




action, or to any judge or magistrate of this Court for purposes

of this action.

          8.      This Order may be signed in counterparts and

transmitted by facsimile and/or electronic copy, each of which

counterparts will be deemed to be an original and which taken

together will constitute the Order.

AGREED AND CONSENTED TO:

                                  GEOFFREY S. BERMAN
                                  UNITED STATES ATTORNEY


                                  By:
                                        ______________________________
                                        Elizabeth A. Hanft
                                        Daniel M. Loss
                                        Samuel P. Rothschild
                                        Robert B. Sobelman
                                        Assistant United States Attorneys


                                  _________________________________
                                  Jeffrey Pittell, Esq.
                                  Counsel for Alexandru Radulescu


                                  _________________________________
                                  Lance Clarke, Esq.
                                  Counsel for Alexandru Iordache


                                  _____________________________________
                                  Emma M. Greenwood, Esq.
                                  Coordinating Discovery Attorney

SO ORDERED:
                                  _____________________________
                                  HONORABLE LAURA TAYLOR SWAIN
                                  UNITED STATES DISTRICT JUDGE


                                    5
     Case 1:19-cr-00651-LTS Document 210-1 Filed 03/18/20 Page 6 of 6




action, or to any judge or magistrate of this Court for purposes

of this action.

          8.      This Order may be signed in counterparts and

transmitted by facsimile and/or electronic copy, each of which

counterparts will be deemed to be an original and which taken

together will constitute the Order.

AGREED AND CONSENTED TO:

                                  GEOFFREY S. BERMAN
                                  UNITED STATES ATTORNEY


                                  By:
                                        ______________________________
                                        Elizabeth A. Hanft
                                        Daniel M. Loss
                                        Samuel P. Rothschild
                                        Robert B. Sobelman
                                        Assistant United States Attorneys


                                  _________________________________
                                  Jeffrey Pittell, Esq.
                                  Counsel for Alexandru Radulescu


                                  _________________________________
                                  Lance Clarke, Esq.
                                  Counsel for Alexandru Iordache


                                  _____________________________________
                                  Emma M. Greenwood, Esq.
                                  Coordinating Discovery Attorney

SO ORDERED:                        /s/Laura Taylor Swain 3/18/2020
                                  _____________________________
                                  HONORABLE LAURA TAYLOR SWAIN
                                  UNITED STATES DISTRICT JUDGE


                                    5
